DETAILED ACTION
Election/Restrictions
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/23/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-9, 11, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gencan et al. (2019/0160821).

 	Regarding claim 1, Gencan teaches an inkjet head cleaning unit comprising: 
a body (fig. 2, all items not including central body, as defined below); 
an ejection unit (fig. 2, item 1.2) formed in the body, and configured to eject a cleaning fluid for cleaning a nozzle surface of a head ([0061]); 
a suction unit (fig. 2, item 1.3)formed in the body, and configured to suction the cleaning fluid used for cleaning the nozzle surface of the head and foreign substances separated from the nozzle surface of the head ([0064]); and 
a central body (fig. 2, portion of cleaning unit 1 between ejection unit and suction unit) provided between the ejection unit and the suction unit (see fig. 2), 
wherein a height of the central body is adjusted in a vertical direction ([0071]-[0077], note that the height of the whole cleaning unit 1, including the central body, is adjusted in the vertical direction). 	Regarding claim 2, Gencan teaches the inkjet head cleaning unit of claim 1, wherein a surface of the central body, which faces the nozzle surface of the head, is a flat surface (see figs. 1, 2).	Regarding claim 3, Gencan teaches the inkjet head cleaning unit of claim 1, further comprising: an elevation device configured to elevate the central body ([0071]-[0077], note that the height of the whole cleaning unit 1, including the central body, is adjusted in the vertical direction).	Regarding claim 4, Gencan teaches the inkjet head cleaning unit of claim 3, further comprising: a measurement member configured to measure an interval between the nozzle surface of the head and the body or the central body; and a controller configured to control the height of the central body ([0083]-[0084], Note that a measurement member is necessarily present for such a fine adjustment to be executed).	Regarding claim 5, Gencan teaches the inkjet head cleaning unit of claim 4, wherein the controller controls the height of the central body and whether the nozzle surface of the head is to be repeatedly cleaned depending on a residual ink state of the nozzle surface of the head (Note that this is necessarily the case. There is necessarily a controller, and the cleaning unit 1 is not deployed by the controller when the nozzle surface is clean because such a use would be wasteful. Further, when the controller determines that a cleaning is required (by any number of methods of determination), the controller necessarily controls the height of the cleaning unit 1, including the central body. Note also that “repeatedly cleaned” can mean a number of things. The cleaning unit is used more than once in its lifetime, and thus it can be said that the controller controls repeated cleaning with the cleaning unit).	Regarding claim 7, Gencan teaches the inkjet head cleaning unit of claim 1, wherein the body includes: a first block (fig. 2, item including surface 4.1) provided on one side of the central body, and wherein the ejection unit is provided between the central body and the first block (see fig. 2).	Regarding claim 8, Gencan teaches the inkjet head cleaning unit of claim 7, wherein the ejection unit includes: a vertical passage (fig. 2, item 4), through which the cleaning fluid flows in the vertical direction (see fig. 2); and a discharge end (fig. 2, item 2) formed at an end of the vertical passage, and configured to guide the cleaning fluid such that the cleaning fluid is ejected in a direction that faces the suction unit (see fig. 2), and wherein the discharge end includes: a first curved surface formed on one side surface of the block, which faces one surface of the central body, to be curved toward the suction unit; and a second curved surface formed on the one surface of the central body to be curved toward the suction unit (See fig. 2, Note claimed curved surfaces. Note that, despite the orientation in the figures, the configuration can be rotated to operate at any angle, and thus, “vertical” is relative).	Regarding claim 9, Gencan teaches the inkjet head cleaning unit of claim 1, wherein the body includes: a second block (fig. 2, item including surface 5.1) provided on an opposite side of the central body, and wherein the suction unit is provided between the central body and the second block (see fig. 2). 	Regarding claim 11, Gencan teaches an inkjet head cleaning unit comprising: a central body; a first block provided on one side of the central body; a second block provided on an opposite side of the central body; an ejection body formed between the first block and the central body, and configured to eject a cleaning fluid for cleaning a nozzle surface of a head; and a suction unit formed between the second block and the central body, and configured to suction the cleaning fluid used for cleaning the nozzle surface of the head and foreign substances separated from the nozzle surface of the head, wherein a height of the central body is adjusted in a vertical direction (see rejections of claims 1, 7, 9). 	Regarding claim 12, Gencan teaches inkjet head cleaning unit of claim 11, wherein an upper surface of the central body, which faces the nozzle surface of the head, is a flat surface (see fig. 2). 	Regarding claim 14, Gencan teaches inkjet head cleaning unit of claim 13, wherein the controller controls the height of the central body and whether the nozzle surface of the head is to be repeatedly cleaned depending on a residual ink state and a cleaning state of the nozzle surface of the head (see claim 5 rejection).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gencan in view of Kuypers et al. (2015/0298475).

Regarding claims 6 and 13, Gencan teaches inkjet head cleaning unit of claims 4 and 11, respectively. Gencan does not teach a vision camera configured to photograph the nozzle surface of the head; and a controller configured to receive information from the vision camera. Kuypers teaches this (Kuypers, [0024]). It would have been obvious to one of ordinary skill in the art at the time of invention to add a camera, as disclosed by Kuypers, to the device disclosed by Gencan because doing so would facilitate the more precise timing of cleaning instead of using other methods of determination for the need of cleaning that would be less exact. 
Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gencan in view of Colombat et al. (2002/0036670).

Regarding claim 10, Gencan teaches the inkjet head cleaning unit of claim 1. Gencan does not teach an air providing unit configured to provide compressed air; a cleaning liquid providing unit configured to provide the cleaning liquid; and a mixing unit provided in the ejection unit, and configured to mix the compressed air and the cleaning liquid, which are received from the air providing unit and the cleaning liquid providing unit, to generate a binary fluid. Colombat teaches this (Colombat, [0068]). It would have been obvious to add a compressed air supply to mix air with the cleaning fluid, as disclosed by Colombat, in the device disclosed by Gencan because doing so would help increase abrasion of the cleaning fluid of the nozzle surface, thereby ensuring a more reliable cleaning. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853